DETAILED ACTION
Note:	The present application is being examined under the pre-AIA  first to invent provisions.
	This Office action is in response to communications filed June 27, 2022.

Status of Claims
Claims 1-21 are pending and currently under consideration for patentability.  
Claim 21 is newly added as of the June 27, 2022 claim amendments.

Response to Arguments
2.	Applicant does not contest the rejection of claims 1-20 under non-statutory double-patenting as being unpatentable over claims 1-8 of US 10,335,521 and will consider filing a terminal disclaimer when the application is otherwise in condition for allowance.  Accordingly, the non-statutory double-patenting rejection is maintained and repeated below to reflect the latest set of claims.
Applicant's arguments filed June 27, 2022 have been fully considered but they are not persuasive. With regard to applicant’s argument that the unidirectional flow valve 25 of Riesinger is not an element of the syringe 26 and cannot describe the one-way flow mechanism of claim 1, examiner respectfully disagrees.  The claimed one-way flow mechanism is an element of the suction apparatus. As disclosed in the cited paragraph [0016], Riesinger suggests that the “vacuum in the space below the wound covering element may be produced manually… by means of an injection syringe… [where] conventional, commercial vacuum pumps, can be supplied, for example, with a hose and a pressure regulator.” Accordingly, the hose and suction regulator (valve) are components of Riesinger’s suction apparatus.  Examiner is equating the claimed suction apparatus to Riesinger’s syringe (26), in combination with hose line (15) and central connecting site (5.1) including unidirectional check valve (25). Therefore, the unidirectional flow valve (25) is, in fact, an element of the suction apparatus (26, 15, 5.1, 25).
	Fleischmann (US 6,398,767) is introduced as a secondary reference for disclosing and rendering obvious the limitations of new claim 21.

Double Patenting
3.	See basis for non-statutory double patenting provided in the most recent Office action.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,335,521. Although the claims at issue are not identical, they are not patentably distinct from each other because claims patented claims 1-8 contain the additional limitations of the suction apparatus comprising a first chamber having a distal end and a proximal end, wherein the first chamber has rigid sides having first threads from the distal end to the proximal end of the first chamber on an internal surface, the reciprocating member comprising second threads on an outer surface configured to engage the first threads to form a threaded interface allowing the reciprocating member to sealably rotate along the rigid sides, a second chamber, and the valve controlling fluid communication with the second chamber, and is thus more specific, in effect making the invention of patented claims 1-8 a "species" of the "generic" invention of instant claims 1-21. It has been held that the generic invention is "anticipated" by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

4.	Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Riesinger (WO 2006/048240; Examiner relies upon US PGPUB 2008/0009812 for the English translation) in view of Kust et al. (US PGPUB 2003/0040718).

5.	With regard to claims 1 and 11, Riesinger discloses a tissue therapy device (abstract; Figs. 1a-d, 7) comprising: a sealant layer (wound covering element, 4) configured to create a sealed enclosure (space, 10) around an area of tissue requiring therapy (16; [0046]; Fig. 1a); and a suction apparatus (syringe, 26 in combination with hose line, 15 and central connecting site, 5.1; [0016]; [0046]) in fluid communication through the sealant layer (4) with said sealed enclosure (10; via 5.1 and 15; [0039]); wherein the suction apparatus (26, 15, 5.1) comprises a suction chamber (syringe barrel), a reciprocating mechanism (plunger piston) to alter a volume of the suction chamber (barrel) which is in fluid communication with the sealed enclosure (10; [0016]; [0046]), and a one-way flow valve (unidirectional check valve, 25) configured to prevent fluid from returning to the area of tissue requiring therapy ([0014-0016]; [0046]).
	With further regard to claim 11, Riesinger discloses that the suction apparatus (26, 15, 5.1) is configured to self-create a reduced pressure level within said sealed enclosure (10; [0016]); wherein said sealant layer (4) and said suction apparatus (26, 15, 5.1) are configured to create a closed reduced pressure system (100); and an actuator (handle at distal end of the plunger for manipulation by user/practitioner; [0016]).
	Riesinger is silent in regard to an interference structure or helical threaded interface, between the actuator and the suction chamber, configured to hold the reciprocating mechanism in a withdrawn position for generating a reduced pressure.
However, Kust discloses an apparatus for delivering a viscous liquid to a surgical site (abstract; Figs. 1, 2) comprising a first chamber (hollow sleeve, 42) having a distal end and a proximal end, wherein the first chamber (42) has rigid sides having first threads (internal threads, 46) from the distal end to the proximal end of the first chamber (42) on an internal surface ([0024]); and a reciprocating member (plunger actuation element, 44) comprising second threads (externally threaded distal portion, 48) on an outer surface configured to engage the first threads (46) to form a threaded interface allowing the reciprocating member (44) to rotate along the rigid sides and be held in a withdrawn position for generating a reduced pressure ([0011]; [0030]).
	Therefore, it would be obvious to one having ordinary skill in the art at the time the invention was made to modify the suction apparatus disclosed by Riesinger to include a mating helical threaded interface between the actuator and suction chamber, similar to the sleeve and actuation element disclosed by Kust, in order to allow for the user to more easily apply sufficient force to the plunger, while allowing for partial or incremental suction/dispensing to be easily controlled, as suggested by Kust in paragraph [0030].

6.	With regard to claim 18, Riesinger discloses a method to apply reduced pressure to a tissue site (16; abstract; Figs. 1a-d, 7; [0016]), the method comprising: fluidly coupling a suction apparatus (26, 15, 5.1) having a chamber (internal barrel) and a reciprocating member (plunger) to a sealed enclosure (10) positioned over the tissue site (16; [0022]), wherein the chamber (barrel of 26) comprises a distal end and a proximal end (Fig. 1a; [0016]); and manipulating the reciprocating member (plunger of 26) along the internal surface of the chamber (barrel of 26) while maintaining a seal between the reciprocating member (plunger) and the internal surface of the chamber (barrel) to generate reduced pressure within the sealed enclosure ([0016]; [0046]); wherein the suction apparatus (26, 15, 5.1) further includes a one-way flow valve (25) configured to prevent fluid from returning to the tissue site ([0014-0016]; [0046]; Fig. 1a).
	Riesinger is silent in regard to rotating the reciprocating member along a thread positioned from the distal end to the proximal end of the chamber and on an internal surface of the chamber while maintaining a seal between the reciprocating member and the internal surface of the chamber to generate reduced pressure within the sealed enclosure
However, Kust discloses an apparatus for delivering a viscous liquid to a surgical site (abstract; Figs. 1, 2) comprising a first chamber (hollow sleeve, 42) having a distal end and a proximal end, wherein the first chamber (42) has rigid sides having first threads (internal threads, 46) from the distal end to the proximal end of the first chamber (42) on an internal surface ([0024]); and a reciprocating member (plunger actuation element, 44) comprising second threads (externally threaded distal portion, 48) on an outer surface configured to engage the first threads (46) to form a threaded interface allowing the reciprocating member (44) to rotate along the rigid sides and be held in a withdrawn position for generating a reduced pressure ([0011]; [0030]).
	Therefore, it would be obvious to one having ordinary skill in the art at the time the invention was made to modify the suction apparatus disclosed by Riesinger to include a mating helical threaded interface between the reciprocating member and suction chamber, similar to the sleeve and actuation element disclosed by Kust, in order to allow for the user to more easily apply sufficient force to the plunger, while allowing for partial or incremental suction/dispensing to be easily controlled, as suggested by Kust in paragraph [0030].

7.	With regard to claims 2 and 12, Riesinger discloses that the suction apparatus (26, 15, 5.1) is non-electrically powered ([0016]; Fig. 1a).

8.	With regard to claims 3, 5 and 13, while Riesinger discloses that that the suction apparatus (26, 15, 5.1) is configured to be connected to the sealant layer (4), that vacuum can be generated manually most easily by means of an injection syringe, a so-called scissors grip vacuum pump or known rubber bellows ("ball pump"), which can be compressed by hand ([0016]), and also notes that it is also possible to use vacuum pumps ([0016]), hinting at the use of plural pumps, Riesinger and Kust fail to explicitly disclose a second suction apparatus, wherein the second suction apparatus is configured to be connected to the sealant layer.
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system disclosed by Riesinger in view of Kust, to include a second suction apparatus for connection to the sealant layer, in order to swap out a suction apparatus that has been soiled with exudate or is losing its seal from prolonged use and install an un-used second suction apparatus to continue therapy - or to utilize multiple manually manipulated suction apparatuses for enhanced suction.  Further, since Riesinger discloses the use of multiple connection sites connected to the sealant layer in Figure 7 and paragraph [0040], one having ordinary skill in the art would be motivated to utilize the second connection site for any reasonable application, such as enhanced suction via secondary suction apparatus.

9.	With regard to claims 4 and 14, Riesinger discloses that the suction apparatus (26, 15, 5.1) is configured to be disconnected from and reconnected to (via connection site, 5.1) the sealant layer (4) without disturbing the sealant layer (4; Figs. 1a-1d; [0039]; [0046]).

10.	With regard to claims 6-8, 15-17 and 20, Riesinger discloses applying a protective contact layer (absorption body, 2) placed around the area of tissue (16; Figs. 1a-d, 7; [0035-0037]); wherein the protective contact layer (1, 2) includes a plurality of stacked mesh matrix sheets (“at least one layer of textile section"; claim 1; cellulose fibers; or soft, open cell foam material or of a very loose nonwoven fabric; [0011]) retained by a porous layer of material (“enclosed in an envelope”; Figs. 1a-1d; [0009-0011]; [0018-0019]; [0046]).

11.	With regard to claim 19, Riesinger discloses that the sealed enclosure (10) comprises a sealing film (4; Figs. 1a-d, 7; [0035-0036]; [0039]; [0046]).

12.	Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Riesinger (WO 2006/048240; Examiner relies upon US PGPUB 2008/0009812 for the English translation) in view of Kust, as applied to claim 1 above, in further view of Fleischmann (US 6,398,767).

13.	With regard to claim 21, while Riesinger discloses a compression fitting (5.1) coupled to the sealant layer (4; Figs. 1a-d; [0014]; [0039-0040]), the compression fitting (5.1) including a one-way valve (25) configured to be coupled to the suction apparatus (26 via 15; [0046]), Riesinger and Kust are silent in regard to the compression fitting including a three-way valve configured to be coupled to the suction apparatus.
	However, Fleischmann discloses a process and device for application of active substances to a wound surface area (abstract; Figs. 1, 4; col. 4, lines 16-34), wherein a supply line (22) and a removal line (26) are in alternative communication with drainage hose (16) and porous padding (12) within a wound (10) via a three-way valve (38; Fig. 4; col. 4, lines 35-43; col. 7, lines 21-35; col. 8, lines 9-37).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the invention being made to modify the compression fitting disclosed by Riesinger in view of Kust to include a three-way valve, similar to that disclosed by Fleischmann, in order to allow for the periodic introduction of an active substance to the wound between periods of applied suction, as suggested by Fleischmann in column 7, lines 21-35. 

Conclusion
14.	 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW J MENSH/Primary Examiner, Art Unit 3781